Citation Nr: 0609699	
Decision Date: 04/04/06    Archive Date: 04/13/06	

DOCKET NO.  03-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
Type II diabetes mellitus with peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1962 to April 
1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  adverse rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's Type II diabetes mellitus requires insulin 
and a restricted diet, but all restriction and/or regulation 
of activities is attributable to multiple cerebral vascular 
accidents (CVA) which are not service connected, not to 
diabetes.  

3.  Although the veteran's superimposed chronic residuals of 
multiple CVA's make it difficult to clinically evaluate 
service-connected peripheral neuropathy, the evidence 
supporting a finding that the veteran has at least mild 
peripheral neuropathy of both lower extremities is in 
relative equipoise.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
Type II diabetes mellitus have not been met, but the criteria 
for two separate 10 percent evaluations reflective of mild 
peripheral neuropathy of the external popliteal nerves of 
both legs have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.119, Diagnostic Code 7913, 4.124a, Diagnostic 
Code 8521 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in February 2003, 
prior to the initial adverse rating action resulting in this 
appeal.  This notification informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Additional VCAA notifications were posted to the 
veteran during the pendency of this appeal in August 2003, 
November 2004 and February 2005.  The veteran was provided 
the regulatory implementation of VCAA, the laws and 
regulations governing compensable evaluations for his service 
connected diabetes mellitus, and clear reasons and bases 
describing the adjudication actions taken in the statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) issued in June 2003, January 2004, January 2005, and 
April 2005.  

All relevant evidence of the veteran's treatment by VA has 
been collected for review, and the veteran has been provided 
VA examinations which are adequate for rating purposes.  In 
this regard, the Board notes that during the pendency of the 
appeal for a higher evaluation for diabetes, the veteran 
filed an associated claim requesting service connection for 
peripheral neuropathy secondary to diabetes mellitus.  
Following a March 2005 VA examination, the RO granted service 
connection for peripheral neuropathy as causally related to 
diabetes.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the recent decision of the US Court of 
Appeals for Veterans Claims (Court) decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), the Board would refer the RO to VBA 
fast letter 06-04 with respect to any additional notification 
under VCAA required by that decision.  

The provisions of the Rating Schedule represent the average 
impairment of earning capacity in civil occupations resulting 
from those disabilities, as far as can be determined.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt 
regarding degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria required for that rating, otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

The use of manifestations not caused by or resulting from 
service-connected disease or injury in establishing a 
service-connected evaluation must be avoided.  This is the 
rule against pyramiding.  38 C.F.R. § 4.14.  

Diabetes mellitus which is manageable by restricted diet only 
warrants a 10 percent evaluation.  Diabetes requiring insulin 
(or an oral hypoglycemic agent) and a restricted diet 
warrants a 20 percent evaluation.  Diabetes which requires 
insulin, a restricted diet, and regulation of activities 
warrants a 40 percent evaluation.  Separate compensable 
complications of diabetes must be evaluated separately, 
unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Peripheral neuropathy attributable to diabetes mellitus must 
be evaluated under the anatomically appropriate schedular 
criteria for neurological impairment.  Complete impairment of 
the popliteal (common peroneal) nerve involving footdrop and 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, extension (dorsiflexion) of the proximate 
phalanges of toes lost, abduction of the foot lost, adduction 
weakened, anesthesia covering the entire dorsum of the foot 
and toes, warrants a 40 percent evaluation.  Incomplete 
paralysis of the external popliteal nerve which is mild 
warrants a 10 percent evaluation, which is moderate warrants 
a 20 percent evaluation, and which is severe warrants a 
30 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.

Analysis:  Historically, the veteran was granted service 
connection for Type II diabetes mellitus in a December 2001 
rating decision, as being presumptively related to herbicide 
exposure attributable to the veteran's physical service in 
the Republic of Vietnam.  Although a 10 percent evaluation 
was initially assigned effective from February 2001, the RO 
granted an increased evaluation to 20 percent in June 2003, 
also made effective to February 2001.  

The veteran's clinical record shows that he sustained a CVA 
in 1996 and that he was diagnosed with Type II diabetes at or 
around the time that this stroke occurred.  The veteran had 
several small infarcts over the ensuing years, and 
unfortunately had a much more significant CVA in August 2004, 
which left him significantly impaired with neurological 
hemiparesis, difficulty or inability to speak, incontinence, 
and vascular dementia.  The Board notes that the RO has 
assigned a 100 percent evaluation for status-post CVA for VA 
pension purposes.  

The veteran was examined for his diabetes by VA in February 
2003.  Because of his stroke with vascular dementia, his wife 
had to assist with his history.  The veteran had been 
prescribed oral hypoglycemic agents.  He had not required any 
admissions for hypoglycemia or ketoacidosis.  He followed a 
regulated diet with decreased fats and one can of Ensure 
daily.  He had high blood pressure but no history of heart 
attack and denied chest pain.  He denied numbness and 
tingling of his extremities and had no sores or ulcerations 
on the feet.  The diagnosis was Type II diabetes requiring an 
oral hypoglycemic agent.  The physician specifically noted 
that there was no regulation of the veteran's activities due 
to diabetes, such regulation was attributable to his stroke 
and dementia.  

The veteran was next examined for his diabetes by VA in 
December 2004.  He was unable to answer questions due to 
previous CVA's and multi-infarct dementia.  The veteran had 
previously been on oral hypoglycemic agents, but following a 
significant stroke in October 2004, he was placed on insulin.  
He took nothing by mouth, but was fed by way of a PEG tube.  
He took a can of Glucerna every four hours, and was unable to 
do any exercise.  He was wheelchair bound.  His last diabetic 
eye screen revealed no retinopathy.  He had no control over 
his bowels or bladder since the recent stroke.  There were 
again no sores or ulcerations of the feet.  The diagnosis was 
Type II diabetes mellitus requiring insulin and oral agent.  
The physician again wrote that the veteran did not have 
regulation or restriction of activities due to diabetes 
itself, but due to the stroke and multi-infarct dementia.  It 
was also noted that the veteran had a long history of 
essential hypertension, which was not caused by diabetes.  

Following the veteran's claim for service connection for 
peripheral neuropathy secondary to his diabetes, he was 
provided a VA neurological examination in March 2005.  
Examination revealed global aphasia and there was an obvious 
left central seventh cranial nerve weakness.  Motor 
examination revealed old spastic left hemiplegia.  The 
physician noted considerable difficulty in assessing the 
veteran's motor and neurological functions secondary to poor 
or no cooperation and the obvious residuals of multiple 
strokes.  Sensory examination was noted to be unobtainable, 
but reflexes were absent in the lower extremities but present 
in the upper extremities.  The assessment was that there was 
evidence of peripheral neuropathy on examination although it 
was difficult to determine the extent due to the veteran's 
inability to speak.  The physician wrote that his peripheral 
neuropathy was likely related to diabetes.  He also wrote 
that the risk factors for the veteran's stroke included 
longstanding poorly controlled hypertension, smoking and his 
service-connected diabetes, but the major causal factor was 
hypertension and little if any relationship to diabetes, 
based upon minimal elevations in blood sugars and HgA1c over 
the past nine years.  

With respect to the veteran's evaluation for his service-
connected Type II diabetes mellitus, the Board finds that the 
presently assigned 20 percent evaluation most nearly 
approximates symptoms solely attributable to diabetes.  At 
all times during the pendency of this appeal, the veteran has 
required a restricted diet and either an oral hypoglycemic 
agent or insulin, or both.  However, at no time during the 
appeal has any of the competent clinical evidence indicated 
that the veteran has a regulation of his activities which is 
attributable to his diabetes.  The clinical evidence 
unanimously attributes the veteran's significant documented 
limitation and restriction of activities as solely 
attributable to his nonservice-connected CVA's.  In the 
complete absence of competent clinical evidence documenting a 
restriction or regulation of physical activities attributable 
to the veteran's service-connected diabetes, an assignment of 
the next higher 40 percent evaluation for diabetes is not 
warranted.  38 U.S.C.A. § 4.119, Diagnostic Code 7913.  

However, the most recent March 2005 neurological examination 
did indeed diagnosis peripheral neuropathy which was likely 
related to diabetes.  The RO accordingly granted service 
connection for the veteran's peripheral neuropathy, but 
assigned a noncompensable evaluation in conjunction with the 
veteran's diabetes.  Although it is true that the veteran's 
significantly greater physical limitations are clearly 
attributable to his multiple CVA's, the fact that the veteran 
had absent reflexes for the lower extremities versus 
identifiable reflexes in the upper extremities make it at 
least as likely as not that some lower extremity impairment 
is attributable to his now service-connected peripheral 
neuropathy.  

Although this VA examiner noted his inability to properly 
test the veteran as attributable to the veteran's poor or no 
cooperation, the veteran's inability to speak or ambulate to 
any significant extent is certainly well documented in the 
clinical evidence on file, and should not be held against 
him.  Giving the veteran the benefit of the doubt in 
accordance with the governing laws and regulations, the Board 
will award a 10 percent evaluation for mild peripheral 
neuropathy attributable to each of his lower extremities, 
consistent with the schedular criteria at 4.124a, Diagnostic 
Code 8521 for the external popliteal (common peroneal) nerve.  
Until and unless more adequate testing can be performed, 
however, no higher evaluation is warranted.  

Consistent with Note (1) at 38 C.F.R. § 4.120, Diagnostic 
Code 7913, the veteran's single 20 percent evaluation for 
Type II diabetes mellitus with unspecified peripheral 
neuropathy should be changed to a single 20 percent 
evaluation for diabetes under Diagnostic Code 7913, and two 
separate 10 percent evaluations reflective of mild peripheral 
neuropathy of both lower extremities (legs) in accordance 
with 38 C.F.R. § 4.124a, Diagnostic Code 8521.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied, but entitlement to two separate 
10 percent evaluations for mild peripheral neuropathy of each 
lower extremity is granted.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


